Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 1 of 38 PageID #: 2608




                           UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH DAKOTA

                                    SOUTHERN DIVISION


                                                              4:18-CY-04039-RAL
BRUCE DANIELSON,
          /


  ^                   Plaintiff,

                                                     OPINION AND ORDER GRANTING
        vs.
                                                    MOTION FOR SUMMARY JUDGMENT
                                                    AND DENYING MOTIONS TO STRIKE
 MIKE HUETHER,

                       Defendant.
                                                                           .




       Plaintiff Bruce Danielson, proceeding pro se, sued the State of South Dakota, South
Dakota's then Attorney General Marty Jackley, the City of Sioux Falls (City), the City s former
Mayor Mike Huether, and two City employees. Doc. 1. Danielson alleged that the Defendants
violated 42 U.S.C. § 1983,the Racketeer Influenced and Corrupt Organizations Act, and state law.
Doc. 1. Among other things, Danielson claimed that Huether assaulted him during an April 14,
2015 public City meeting in the Carnegie Town Hall and attempted to intimidate or provoke him
 after four other City Council meetings. In December 2018, this Court entered a lengthy opinion
 dismissing most of Danielson's complaint.^ The only claims to survive were against Huether—a
 First Amendment retaliation claim based on Huether's alleged assault and intimidation of




 iThe claims dismissed included Danielson's claims that Huether and Jackley conspired to cover
 up Huether's assault on Danielson, that Huether conspired to use his power as mayor to create
 favorable investment opportunities for Huether's family, and that Huether instigated Damelson s
 arrest and prosecution.
                                                1
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 2 of 38 PageID #: 2609




Danielson after the four City Council meetings and claims under state law concermng this same
conduct. Doc. 22.

       Huether has now moved for summary judgment, Doc. 90, and Danielson has suhmitted a
brief and other filings opposing the motion,including ten motions to strike affidavits. Docs. 107-
116 118—20,123. Two ofthe elements Danielson must show to succeed on his First Amendment
retaliation claim are that Huether's alleged assault was motivated at least in part by Danielson's
 protected activity and that Huether's encounters with him after the City Council meetings would
 chill the speech ofa person ofordinary firmness. This Court grants Huether's motion for summary
judgment because no reasonable jury could find in Danielson's favor on either ofthese elements.
 I.     Motions to Strike

        Huether filed affidavits from ten individuals to support his motion for summary judgment:
. himself, James Moore,Jerry Jongeling, Kenny Anderson Jr., Lorie Hogstad, Dean Karsky, Tracy
 Turbak, Sue Quanheck Etten, Jon Klemme, and Heather Hitterdal. Docs. 93, 94, 96-103.
 Danielson moved to strike all ten ofthese affidavits. Docs. 107-116. He argues that the affidavits

 are untimely and beyond the scope of disclosure and that admitting them would violate the best
 evidence rule and spoliation principles. He also makes arguments specific to certain affidavits.
         A. The affidavits were not untimely or beyond the scope of disclosure.

         Citing Rule 37(c) of the Federal Rules of Civil Procedure, Danielson argues that all the
  affidavits must he struck because Huether did not disclose them until after discovery ended.
  Broadly speaking. Rule 26 of the Federal Rules of Civil Procedure requires initial disclosure of
  witnesses and documents that the disclosing party "may use to support its claims or defenses."
  Fed.R. Civ.P.26(a)(l)(A)(i)-(ii). Rule 26(e)imposes a duty to supplement or correct these initial
  disclosures if they end up being incorrect or incomplete and "the additional or corrective
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 3 of 38 PageID #: 2610




information has not otherwise been made known to the other parties during the discovery process
or in writing." Fed. R. Civ. P. 26(e)(1)(A). Rule 37(c) gives teeth to Rule 26. It authorizes
sanctions,including exclusion ofevidence or witnesses left out of required disclosures, unless the
failure to disclose "was substantially justified or is harmless."^ Fed. R. Civ. P. 37(c)(1).
        Contrary to Danielson's belief, the affidavits used to support Huether's motion for
summary judgment did not need to be disclosed before the discovery deadline. Burton v. Blue
Cross & Blue Shield of Kansas Citv. No. 13-2099-JTM, 2014 WL 3767683, at *2(D. Kan. July
31,2014)("The plaintiff has presented no authority suggesting the requirement to timely disclose
documents under Rule 26 somehow precludes a party from offering subsequently-obtained
 affidavits in support of a summary judgment motion."); Dupee v. Klaffs, Inc., 462 F. Supp. 2d
 233,235 n.2(D. Conn.2006)("[Ajffidavits appearing to have been created for summary judgment
 purposes are not required to be disclosed during discovery (as they likely did not exist then)...
 ."). Indeed, all but one of the affidavits Danielson moves to strike were created after discovery
 ended, and'therefore could not have been disclosed before the deadline.
        Danielson also argues that most ofthe affidavits should he struck because they "exceed the
 scope" of or are "broader than" the witness disclosures Huether provided. Danielson filed
 Huether's Rule 26 disclosures but does not explain how each witness's affidavit exceeds the scope
 of these disclosures. Rule 26(a) requires parties to disclose "each individual likely to have
 discoverable information—along with the subjects of that information—^that the disclosing party
 may use to support its claims or defenses." Fed. R. Civ. P. 26(a)(l)(A)(i). The rule does not


 ^Courts disagree on whether exclusion is mandatory or optional when the failure to disclose was
 not substantially justified or harmless. See Vanderberg v. Petco Animal Supplies Stores, Inc., 906
 F.3d 698,703 n.3 (8th Cir. 2018). The Eighth Circuit has not decided which approach is proper,
 id, although its decision in Vanderberg suggests that a court could impose a lesser sanction than
 exclusion so long as the offending party filed a motion invoking the court's discretion, id at 705.
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 4 of 38 PageID #: 2611




require parties "to provide a detailed narrative of all the facts known to each witness; a brief
description of the general topics of each witness' [sic] knowledge will suffice." Tift v. Ball, No.
C07-0276RSM,2007 WL 3047228, at *1(W.D. Wash. Oct. 18,2007)(citation omitted). Huether
listed eight of the affiants—himself, Anderson, Hogstad, Karsky, Turbak, Quanbeck Etten,
Klemme, and Hitterdahl—in his-Rule 26 disclosures and briefly described the information these
individuals possessed.^ This Court has reviewed the disclosures and the affidavits and fmds that
the affidavits do not exceed the scope ofthe briefdescriptions Rule 26 required Huether to provide.
        Danielson also argues that admitting the affidavits would prejudice him because he did not
have an opportunity to cross examine the affiants. Despite having ample time for discovery,
 Danielson deposed no witnesses in this case and did not serve any written discovery beyond four
 subpoenas he issued in November and December of2019. Doc. 106 at 2-3,6. Although Danielson
 requested more time for discovery, this Court denied this request because he could not show that
 he had been diligent in trying to meet the discovery deadline. Doc. 106. Except for Jongeling and
 Moore, Danielson could have deposed all the affiants before discovery closed. His failure to do
 so is not a basis for striking the affidavits.

         B. The best evidence rule does not apply, and Danielson is not entitled to sanctions
             for spoliation.

         Anderson,Hogstad,Karsky,Turbak,Quanbeck Etten, and Hitterdal swore in affidavits that
 they did not see Huether strike Danielson during the April 14, 2015 meeting. Huether swore in


 ^Danielson seems to suggest in some of his briefs that the affiants themselves were not disclosed
 until after discovery closed. However, Huether's Rule 26 disclosures show that, except for
  Jongeling and Moore, all the affiants were disclosed. Moreover, Moore did not need to be
  disclosed because he did not have "discoverable information" that Huether was going to use to
  support his defense. Rather, his affidavit provided links to publicly available videos of City
  Council meetings and summarized how often Danielson spoke at the meetings and what he said
  on a few occasions.
        Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 5 of 38 PageID #: 2612




        his affidavit that he did not strike Danielson. Danielson argues that these affidavits must be struck
        under the best evidence rule and spoliation principles because "the Defendants destroyed all ofthe
        videos from security or hidden cameras relating to the April 14th, 2015 incident.
                Danielson's argument under the best evidence rule is a nonstarter. The best evidence rule
        only applies when the contents of a writing, recording, or photograph are sought to be proved.
        Fed. R.Evid. 1002("An original writing,recording, or photograph is required in order to prove its
        content unless these rules or a federal statute provides otherwise."); .Tackson v..Crews, 873 F.2d
        1105, 1110 (8th Cir. 1989). It does not apply when witnesses testify about their personal
        knowledge of an event,, even if a recording of the event happens to exist. United States v.
         McKenzie,505 F. App'x 843,846(11th Cir. 2013)(per curiam); Waterloo Fumiture Components,
         T.td.'v. Haworth.Inc.. 467 F.3d 641,648-49(7th Cir. 2006); United States v. Workinger,90 F.3d
         1409,1415(9th Cir. 1996)(explaining that the best evidence rule has"no application at all" when
         a tape recording of a conversation exists but a party seeks to call a participant in or observer ofthe
         conversation to testify about the conversation). The affidavits of Huether, Anderson, Hogstad,
         Karsky, Turbak, Quanbeck Etten, and Hitterdal were based on their first-hand knowledge of the
         April 14,2015 meeting, not on their knowledge of any allegedly destroyed video. Because their
         affidavits were not based on the content of any video, the best evidence rule does not apply. That
         leaves Danielson's spoliation argument.

                 The only law D^elson cites for this argument is Blazer v. Gall, 1:16-CV-01046-KES,
         2019 WL 3494785(D.S.D. Aug. 1,2019), a case in which this Court applied Federal Rule ofCivil
    J                                                                            .                       _
          Procedure 37(e)to determine whether a party should be sanctioned for destroying electronically-
          stored video recordings. Rule 37(e) establishes sanctions courts may impose if electronically
^         stored information(ESI)is lost, and describes the findings needed to justify these sanctions. Fed.
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 6 of 38 PageID #: 2613




R. Civ. P. 37(e). Possible sanctions under the rule include a presumption that the lost information
wasunfavorable totheoffendingparty and ajury instruction to the same effect. 14

        However,this Court cannot impose any sanctions under Rule 37(e) unless Danielson first
shows that(1)ESI was lost;(2)the ESI"should have been preserved in the anticipation or conduct
of litigation";(3)that the party responsible for preserving the ESI failed to take reasonable steps
to do so; and (4)that the ESI cannot be "restored or replaced through additional discovery." Id;
see also Blazer. 2019 WL 3494785, at *3 (listing these predicate elements of Rule 37(e)); Bprmn
V. Brentwood Vill.. LLC. 332 F.R.D. 38, 43 (D.D.C. 2019) (stating that the party alleging
spoliation under Rule 37(e) bears the burden of proof). Courts apply the preponderance-of-the-
evidence.standard to motions for sanctions under Rule 37(e). Ellis v. Hobbs Police Dep't,No. 17-
 1011 KWR/GBW,2020 WL 1041688, at *5 (D.N.M. Mar. 4, 2020)(applying preponderance of
evidence standard to motion for spoliation sanctions under Rule 37(e)); Putscher v. Smith's Food
&Drug Ctrs..lnc.. No. 2:13-CV-1509-GMN-VCF,2014 WL 2835315, at *6-7(D. Nev. June 20,

 2014)(applying preponderance ofthe evidence standard to determine whether surveillance footage
 of plaintiffs fall existed).
                                               ')                 -                       ■           '

         The key question here is whether Danielson can show by a preponderance ofthe evidence
 that a video captured by a "security" camera actually existed. He argues .that the report of the
 South Dakota Division of Criminal Investigation(DCl)concerning his allegations against Huether

 shows that such a video did exist.'^ According to the report, Hogstad,the City Clerk,told the DCl

 back on May 5, 2015, that the "city council chambers" had three main ceiling-mounted cameras;



 ''The report says that the DCl became involved because Danielson did not want to deal with the
 Sioux Falls Police Department as he believed it had a conflict of interest. Doc. 66-1 at 9. The
 DCl agent who authored the report concluded that it was "apparent there is no evidence that a
 crime was committed." Doc. 66-1 at 6.
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 7 of 38 PageID #: 2614




that these cameras operated only when meetings were in session; and that the video from these
cameras was archived and uploaded to the City's website. Doc. 66-1 at 12. Hogstad also told the
DCI that the "council chambers" had one ceiling-mounted "security camera," and that this camera
"covers the entire room," runs "24/7," and was linked to other security cameras in the building.
Doc. 66-1 at 12. She said that the, security cameras were on a "separate system from the three
cameras used to post video on the internet. Doc. 66-1 at 12.
        On May 6,2015,the DCI spoke with Quanbeck Etten,the Director of Central Services for
Sioux Falls, and Klemme,the City's IT Manager. Doc. 66-1 at 13. According to the report, the
DCI agent explained why he was looking for video and was told that "the only video that would
show that particular location on a regular basis would be the security video." Doc. 66-1 at 13.
 Klemme,whom the report says oversaw the security cameras,said that he thought storage for those
 cameras was '.'approximately seven days and the information is then overwritten." Doc. 66-1 at
 13. Klemme said that the security cameras at the Carnegie Arniex transmit to a storage system at
 the downtown Sioux Falls Library and that John Schaeffer at Midwest Alarm maintained the
 system. Doc. 66-1 at 13. The DCI agent spoke with Schaeffer the next day. Doc. 66-1 at 14.
 Schaeffer explained that the system the City used for those security cameras maintained the
 recordings for five to seven days before it rewrites over the recordings and they become
 unrecoverable. Doc. 66-1 at 14. Schaeffer looked for videos on the system but the oldest
 information he Could find was from April 30,2015. Doc. 66-1 at 14.

         Danielson also cites to an affidavit from former City Council member Greg Jamison.
  Jamison averred that Danielson called him "on or about" April 15, 2015, said that Huether had
  assaulted him as he left the council chamber the day before, and asked Jamison,to have "all the
  videos saved." Doc. 72-1 at 15. Jamison said that he asked the City Council staffer, Jim David,
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 8 of 38 PageID #: 2615




whether the videos could be saved for Danielson and David told him to call the police chief. Doc.
72-1 at 15. According to the affidavit, Jamison told then Chief of Police Doug Barthel about
Danielson's assault claim and asked that all videos be saved. Doc. 72-1 at 15. Jamison testified
during his deposition that he learned from other City employees that there were security cameras
that covered the room, that he had not known about these security cameras before, that he had
looked and could "see the little bubbles of where those cameras were," and that the police
department controlled and managed these cameras. Doc. 87-1 at 13-14.

        Huether submits that video evidence ofthe alleged assault never existed. He submitted an

 affidavit from Klemme stating that in 2015,the City used an AV-recording system called SIRE to
record City meetings at Carnegie Town Hall; that the SIRE cameras were the only cameras in
 operation in the Carnegie Town Hall meeting room in 2015; that there were three SIRE cameras
 in the rear of the room and one camera positioned to the right of the public dais; that the SIRE

 camera system operator would manually switch between the cameras to create the best experience
 for viewers; and that the SIRE cameras only recorded what the camera operator displayed for

 broadcast, meaning that not all SIRE cameras recorded simultaneously and that there were not

 separate video recordings from each angle. Doc. 101 at    2,4,5. Klemme also averred that there
 was not a separate "security" camera in the Carnegie Town Hall meeting room and that there was

 no security camera outside the room that would have recorded events inside the room. Doc. 101
 at TITf 6-7. Quanbeck Etten stated in an affidavit that she agrees with the statements in Klemme's
 affidavit. Doc. 100 at ^3.

        Danielson has not shown by a preponderance of the evidence that a video captured by a

 seeurity camera ever existed. True, some of the statements in the DCI report suggest that the
 Carnegie Town Hall meeting room may have had a security camera. And the affidavits from


                                                 8
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 9 of 38 PageID #: 2616




Klemme and Quanbeck Etten do not explain the apparent discrepancy between the statements they
                                                                                  I




presumably made to the DCI agent and the statements they make now. Nevertheless, the
statements in the DCI report cannot do the heavy lifting Danielson would like them to. First,these
statements are all hearsay and Danielson has not shown that any exceptions or exclusions apply.
See United States v. Tavlor. 462 F.3d 1023, 1026 (8th Cir. 2006)(holding that statements by a

citizen contained in a police report were not admissible). Second, Danielson had a copy of the
DCI report by early April 2019, yet chose not to depose Klemme,Quanbeck Etten, Hogstad or any
 other witness. He cannot now use hearsay to establish that a security camera captured the alleged

 assault when he had ample opportunity to try to prove this through admissible evidence.^ Jacobsen
 V. California, l:14-cv-00I08-JLT (PC), 2017 WL 2654749, at *3 (E.D. Cal. June 20, 2017)

(refusing to consider hearsay statements offered by plaintiff to support his claim that there was a
 surveillance video of him being subjected to excessive force); see also Doe v. Ctv. of San Mateo,

 No. 3:15-cv-05496-WHO,2017 WL 6731649, at *7^8(N.D. Cal. Dec. 29,2017)(holding that the

 plaintiff had failed to establish that spoliation occurred even though the defendants' testimony

 about the video recording was inconsistent with their later affidavits saying that no recording

 existed); Okezie v. Prince George's Ctv., No. DKC-13-0168, 2014 WL 1429183, at *3 (D. Md.

 Apr. II, 2014)(finding that the plaintiff had failed to establish that a video existed despite the
 defendants having initially said that such a video existed and the defendants' inability to explain

 why the camera that should have captured the video malfunctioned).




 ^This Court recognizes that "the standard is not whether the evidence at the summary judgment
 stage would be admissible at trial—it is whether it could be presented at trial in an admissible
 form." Gannon Int'l. Ltd. v. Blocker. 684 F.3d 785, 793 (8th Cir. 2012). The DCI report could
 not be admitted for the truth ofthe matters asserted therein under the hearsay rule.
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 10 of 38 PageID #: 2617




       Jamison's affidavit and testimony are also insufficient to satisfy the preponderance-of-the-
evidence standard. Jamison's testimony makes clear that he did not know much ahout the
supposed security cameras, and that most of what he did know came from what other City
employees told him. Doc. 87-1 at 13-14. Jamison's statements do not outweigh the affidavits of
Quanheck Etten and Klemme, individuals who had direct knowledge of the cameras m the
Carnegie Town Hall meeting room.

       Regardless, sanctions wouldn't be automatic even if Danielson had shown that there was
video from a security camera in the Carnegie Town Hall meeting room. Rule 37(e)authorizes two
types of sanctions. First, if the court fmds that the loss of ESI prejudiced a party, it"may order
 measures no greater than necessary to cure the prejudice." Fed.R. Civ.P. 37(e)(1). Second, where
 the court finds that the offending "party acted with the intent to deprive another party of the
 information's use in the litigation," the court "may" impose more severe sanctions, including
 adverse presumptions or jury instructions. Ifr at 37(e)(2). Sanctions under Rule 37(e) are not
 mandatory, and indeed district courts have the diseretion to forgo ordering any sanctions at all.
     Rarhera v. Pearson Educ., Inc., 906 F.3d 621, 628 (7th Cir. 2018)(stating that relief under
 Rule 37(e)(2)"was discretionary" even ifthe district court had found that the offending party acted
 with intent).

         This Court would not order sanctions under either subsection of Rule 37(e) even if there
 were security camera footage from the Carnegie Town Hall meeting room. Under Rule 37(e)(1),
 courts have "discretion to determine how best to assess prejudice in particular cases." Fed. R. Civ.
 P. 37(e)(1) advisory committee's note to 2015 amendment. Some courts have found prejudice
  where the missing ESI would have been relevant to the movant's case. Paisley Park Enters., Inc.
  V. Boxill 330 F.R.D. 226, 236 (D. Minn. 2019), while others have required proof that the ESI

                                                  10
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 11 of 38 PageID #: 2618




would "affirmatively support" the movanfs claim, Ungar v. City of New York, 329 F.R.D. 8, 15
(E.D.N.Y. 2018); see also Freidig v. Target Corp., 329 F.R.D. 199, 209 (W.D. Wis. 2018)
(explaining that a movant does not suffer prejudice if the evidence suggests that the lost ESI
"would have been detrimental or inconsequential" to the movant's claim). Judging prejudice by
 relevance aione is not appropriate under the unique circumstances here. Dahielson makes the far
 fetched claim that Huether, while exiting a City meeting, struck him in the back of his head so
 violently that he sustained damage to his head, neck, and teeth. Doc. 1 at       33-35. However,
 Danielson has not produced any witnesses to this assault, even though it allegedly occurred as part
 of a public meeting, where multiple people were present, and as Huether was exiting the room
 with a group of his staff. Indeed, Danielson did not even bother to depose any of the witnesses
 who might have seen the assault. Huether, on the other hand, offered affidavits from people who
 were at the meeting indicating that he never assaulted Danielson.® Given the extraordinary nature
 of Danielson's claim and the dearth of corroborating evidence, this Court would not find that

 Danielson was prejudiced by the loss,of the ESI, if it ever existed at all. And even if there was
 some prejudice, it would not be enough to justify striking the affidavits ofthose who attended the
 April 14, 2015 meeting. ^ Fed. R. Civ. P. 37(e)(1) advisory committee's note to 2015
 amendment ("[AJuthority to order measures no greater than necessary to cure prejudice does not
 require the court to adopt measures to cure every possible prejudicial effect.").
         Danielson also wouldn't be entitled to sanctions under Rule 37(e)(2) because he has not

  produced sufficient admissible evidence that Huether "acted with the intent to deprive" him ofthe
  security video's use in this litigation. The result would be the same even if this Court considered
  the hearsay statements in the DCI report; there is no evidence that Huether knew that any security


  ®The evidence the parties offered on the alleged assault is discussed in greater detail below.
                                                  11
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 12 of 38 PageID #: 2619




footage existed or would be overwritten, that Huether or anyone acting on his behalf took active
steps to destroy security footage,^ or that the footage,if it existed at all, was destroyed in a manner
inconsistent with the normal overwriting procedure.

        C. The failure to disclose Jongeling as a witness was harmless.

        Huether contravened Rule 26 by not disclosing Jongeling as a witness during discovery.
Danielson argues that Jongeling's affidavit should therefore be struck under Rule 37(c). Again,
that Rule authorizes sanctions unless the nondisclosure"was substantially justified or is harmless."
Fed. R. Civ. P. 37(c)(1).

        Huether's failure to disclose Jongeling as a witness was harmless. Jongeling's affidavit
concerns the streetlights in the area where Huether allegedly attempted to intimidate Danielson
 after City Council meetings. Doc. 94. Jongeling—the Traffic, Light, and Power Superintendent
 for the,City—identified the number of lights on each street and explained that he searched his
 records and found no indication that these lights were not working on the dates Huether allegedly
 tried to intimidate Danielson. Huether offered Jongeling's affidavit to "contradict the impression
 from Danielson's complaint that Huether encountered him in some dark alleyway." Doc. 122 at



 ■'There is no evidence that Huether directed destruction of any ESI. According to the DCI.report,
 Huether told the DCI agent that Barthel had called him "early on" and said that Huether may he
 getting a phone call from the DCI about allegations by Danielson. Doc. 66-1 at 16. Huether said
 he had lunch with Bob Litz a few days later, and that Litz told Huether about Damelson s
 allegations. Doc. 66-1 at 16. Huether recalled that a week or so after his lunch with Litz, his
 communications specialist said law enforcement was gathering tapes of the meeting, and he told
 her to give them whatever they wanted. Doc. 66-1 at 16. Courts ordinarily analyze the attribution
 of fault to one party for another's spoliation under principles of agency.    Bush v. Bowling,
 No. 19-CV-00098-GKF-FHM, 2020 WL 5423986, at *7 (N.D. Okla. Sept. 10, 2020) ('[T]he
  current trend among district courts appears to be to impute liability for an agent's spoliation to the
  principal based on traditional notions of agency law, in which a defendant principal exercises
  control and authority over its third-party agent who possess the spoliated evidence." (cleaned up
  and citation omitted)). Danielson has presented no evidence that, if ESI was destroyed or
  overwritten, Huether personally or an agent of Huether did so.
                                                    12
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 13 of 38 PageID #: 2620




 4. However,Danielson neither alleged in his complaint nor testified that the streetlights were not
 working. ^Doe. 1 at           80-84; Doc. 93-2 at 21-24. And while Huether cites Jongeling's
 affidavit to establish that the location of his alleged encounters with Danielson was "well-lit," this

 Court will not consider that fact as undisputed. In any event, Jongeling's affidavit concerns a very

 minor issue and was not material to this Court's decision on the motion for summary judgment.

 Danielson was not prejudiced by Huether's failure to disclose Jongeling, and his motion to strike
 Jongeling's affidavit is denied.

         D. There is no basis for striking Moore's affidavit.

         James Moore is Huether's attorney. Paragraphs 2 through 8 of Moore's affidavit concern

 the frequency with wMch Danielson spoke at the public-input portion of City Council meetings
 and the topics he discussed at some of these meetings. Doc. 93 at          2-8. Moore based these
 paragraphs on his review of videos and minutes from City Council meetings, which are publicly
 available on the City's website. Doc. 93 at      2-8. When Moore described what Danielson said

 at a particular meeting, he also provided a link to the video ofthat meeting. Doe. 93 at HI 3-8.
         Danielson argues that Moore's affidavit is improper "summary" evidence that does not

 irieet the requirements of Federal Rule of Evidence 1006. Rule 1006 permits the use of a
 "summary, chart, or calculation to prove the content of voluminous writings, recordings, or
 photographs that cannot be conveniently examined in court." Fed. R. Evid. 1006. Summaries are
. admissible under Rule 1006 "when(1)they fairly summarize voluminqus trial evidence;(2)they

  assist thejury in understanding the testimony already introduced; and(3)the witness who prepared
  it is subject to cross-examination with all documents used to prepare the summary." United States
  V. Feehner. 952 F.3d 954,959(8th Cir. 2020). The Eighth Circuit has said that Rule 1006 appears

  to contemplate that the summary "will have been prepared by a witness available for cross-


                                                   13
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 14 of 38 PageID #: 2621




 examination, not by the lawyers trying the case." United States v. Graiales-Montoya, 117 F.3d
 356,361 (8th Gir. 1997).

        Danielson's motion to strike Moore's affidavit is denied. Paragraphs 4 through 8 of

 Moore's affidavit do not summarize voluminous writings or recordings. Instead,they present what

 Danielson said at particular meetings. The videos ofthese meetings are admissible, and this Court
 has watched the videos to determine what Danielson said rather than accepting Moore's

 characterization of the videos. Paragraphs 2 and 3 of Moore's affidavit are broader; paragraph 2

 addresses how often Danielson spoke during the public-input portion of City Council meetings

 from January 2015 to March 2020, while paragraph 3 states that out of all the times Danielson
 spoke, he only mentioned the alleged assault four times. Doc.93 at    2-3. Danielson argues that
 paragraphs 2 and 3 violate Rule 1006 because Moore is an attorney and has not been subject to
 cross-examination. However,"the standard is not whether the evidence at the summary judgment

 stage would be admissible at trial—it is whether it could be presented at trial in an admissible
 form." Crnnnnn Tnf1. Ltd. V. Blockcr.684 F.3d 785,793(8th Cir. 2012). This Court will not strike

 paragraphs 2 and 3 because the videos and City Council meeting minutes would be admissible at

 trial and Huether could submit a summary exhibit that complies with the Eighth Circuit's

 requirements. See Schmidt v. DIRECTV. LLC,No. 14-3000(JRT/TNL), 2017 WL 3575849, at

 *1,8(D. Minn. Aug. 17, 2017)(denying motion to strike declaration by attorney that summarized

  evidence produced by opposing party because the declaration did need to comply with Rule 1006
  at the summary judgment stage).

         Danielson's real complaint about paragraphs 2 and 3 seems to be that they are not fair

 "summaries"; he provides his own summary of how many times he spoke at City Council

  meetings. Doc. 107-1 at 2-24, and argues that paragraph 3 is prejudicial because it suggests that


                                                 14
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 15 of 38 PageID #: 2622




he did not adequately complain about the assault, Doc. 107 at 2. These arguments do not justify
striking paragraphs 2 and 3.

II.    Facts


       This Court takes the facts-primarily from those portions of Huether's Statement of
Undisputed Material Facts not being disputed by Danielson and Danielson's Partial Statement of
Undisputed Material Facts, with a few caveats. First,this Court considers a fact undisputed where
Danielson's only objection to the fact is that it is based on an inadmissible affidavit. As explained
                                   /


above, this Court has denied all Danielson's motions to strike Huether's affidavits. Second, this
Court considers a fact undisputed where Danielson did not cite to the record to support his
objection to the fact and the fact is otiierwise established in the record. Local Rule 56.1(B)requires
a party opposing a motion for summary judgment to "respond to each numbered paragraph in the
moving party's statement of material facts with a separately numbered response and appropriate
 citations to the record." D.S.D. Civ. LR 56.1(B); see also Fed. R. Civ. P. 56(e)(2)(saying that the
                                                                           k_




 court can consider a fact undisputed when a party "fails to properly address another party's
 assertion offact as required by Rule 56(c)"). A failure to cite to the record when disputing a fact
 may result in the fact being deemed admitted. Flora v. Custer Reg'l Med. Clinic, No. CIV. 06-
 05031AWB,2008 WL 4724316, at *3 (D.S.D. Oct. 24, 2008). Third, this Court will not take as
 true those paragraphs from Danielson's Partial Statement uf Undisputed Material Facts that are
 not supported by citations to the record. When a nonmoving party like Danielson chooses to file
 a separate statement of material facts, this Court's local rules require that he support those facts
  with citations to the record. See Sancom.Inc. v. Qwest Commc'n Corp.,No. CIV.07-4147-KES,
  2010 WL 299477, at *2 (D.S.D. Jan. 21, 2010). Fourth, some of Danielson's objections to
  Huether's Statement of Undisputed Material Facts concem minor quibbles with wording or

                                                   15
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 16 of 38 PageID #: 2623




reference additional facts that do not undermine the accuracy of the initial statement. See, e.g.,
Doc. 119 at 3, 5-7, 10,18,21,26. In such instances,this Court considers the fact undisputed.
               A. Background

        Huether served as the Mayor of Sioux Falls from May 2010 to May 2018. Doc. 91 at T[ 2;
Doc. 119 at 12. As part of his duties, Huether presided over Sioux Falls City Council meetings.
Doc. 91 at t 3; Doc.
                   | 119 at 3. These meetings inelude a segment called "public input," during
which citizens can speak to the City Council for five minutes each on a chosen topic. Doc. 91 at
 TIT! 5-6; Doc. 119 at ^15-6. The City Council also holds informational meetings, at which the City
 Council Chair typically presides. Doc.91 at 17;Doc. 119 at ^ 7. In April 2015,the City Council
 Chair was Counselor Dean Karsky. Doc.
                                    |  91 at 8; Doc. 119 at ^ 8.
        Danielson, a Sioux Falls resident, is a long-time advocate for open government and public
 access to government information. Dpc. 1 at|30;Doc.91 at^ 10; Doc. 119 at^I 10. He frequently
 attends City meetings, presentations, and press conferences, and is a regular speaker during public
 input. Doc. 91 at Tflf 11-12; Doc. 119 at     11-12. Danielson records most, but not all, of the
 City's public events that he attends. Doc. 91 at 1 14; Doc. 119 at ^ 14. He eontributes articles,
 commentary,and videos ofpublic events to www.southdacola.com, a blog owned and operated by
 Scott Ehrisman. Doc. 91 at 117; Doc. 119 at-1f 17. Danielson also has his own YouTube video
 blog where he stores and posts his videos. Doc. 91 at ^ 18; Doc. 119 at Tf 18. He testified that he
  has saved nearly 5,000 videos he took ofpublic meetings.Doc.93-2 at 6,although he later clarified
 that some of the videos did not involve Huether or the City of Sioux Falls and that many of the
  saved videos were simply reposts from the City or county rather than video he recorded himself.
  Doc. 91 at 119; Doc. 119 at Tf 19.




                                                  16
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 17 of 38 PageID #: 2624




        Danielson was generally critical of Huether, his administration, and its projects. Doc. 91
 at 121; Doc. 119 at 21. For instance, Danielson opposed the City Administration Building, one
 ofthe Huether Administration's public projects; he created a group called "Stop the Funding" and
 was involved in a lawsuit against the City Clerk challenging the project. Doc. 91 at ^ 22; Doc.
                                                                        *



 119 at Tf 22. Danielson made "Stop the Funding" paraphernalia and placards to wear and display
 during City Council meetings. Doc. 91 at Tf 24; Doc. 119 at ][ 24., Danielson also lodged three
 ethics complaints against Huether in March of2014. Doc.91 atf 25; Doc. 119 at^ 25. He alleged
                                                                                         \


 that Huether was using the State-of-the-City Address and City resources to campaign for
 reelection. Doc.91 atf 26;Doc. 119 at T[ 26. The Ethics Board dismissed Danielson's complaints
 as frivolous.^ Doc. 91 at ^ 26; Doc. 119 at f 26.

         Hitterdal, who had observed Danielson during her employment with the City, averred that

 he seemed "fixated" on Huether. Doc. 102 at t 7; Doc. 91 at 127; Doc. 119 at t 27. Ehrisman,

 one of Danielson's friends and someone he listed as a witness in the case, agreed that Danielson

 was obsessed with Huether:

                         Huether's Attorney: Do you think that Mr. Danielson is at
                 all obsessed with Mayor Huether?
                         Ehrisman: I would say yes to that question, but when—I
                 guess when certain people do things to you, you have a reaction to
                 it. And I think if somebody threw me in jail on a penny bond over
                 a raspberry bush, took me to court, cost me $10,000 to fight it,^ hit
                 me in the head,I think you would have some obsession, too.


  ^Danielson argues that there were some improprieties with how the Ethics Board considered his
  complaints, but these issues aren't material to this case and don't undermine the fruth of If 26 of
  Huether's statement of undisputed material facts. Danielson also argues that one ofhis complaints
  was dismissed for "lack of confidentiality" rather than for being frivolous. Doc. 119 at ^ 26.
  However,the document Danielson cites does not bear this out.
 'One of the dismissed claims in Danielson's complaint was that Huether had Danielson arrested
  and prosecuted in 2014 for having code violations at his property in retaliation for Danielson
  exercising his First Amendment rights. When asked during his ideposition whether he had any
  facts to support this allegation, the only thing Danielson could point to was that he had asked
  Huether to help him resolve his"code enforcement issues" and that sometime before 2014,Huether
                                                  17
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 18 of 38 PageID #: 2625




Doc.91 at If 28; 119 at128;Doc.93-4 at 15;Doc. 119-1 at 53. Huether recdled an incident where
 Danielson followed him around with his camera at an event for the opening ofthe Sanford Sports
 Complex. Doc.91 at^29;Doc. 119 at^29. Huether ignored Danielson hut described his behavior
-at the event as being "odd." Doc. 91 at 29; Doc. 119 at 129; Doc. 103 at 110.
                B. April 14,2015 informational meeting

        On April 14, 2015, Huether, along with various members of his administrative staff and
 other project-team members, attended the informational meeting in the Carnegie Town Hall
 Council Chamber. Doc. 91 at 32; Doc. 119 at t 32. Turhak and Quanbeck Etten presented the
            \              "



 Huether administration's proposal to build the City Administration Building. Doc.
                                                                                |  91 at 33;
 Doc. 119 at T| 33. The presentation lasted approximately 48 minutes. Doc.91 at 134;Doc. 119 at
   34. Hogstad,the City Clerk,then began setting up to present on the Election Review Committee,
 a group established by Minnehaha County to address election issues. Doc.91 at 135; Doc. 119 at
 -^35. Danielson and Debra Elofson were both members ofthe Election Review Committee. Doc.
 91 at ^36; Doc. 119 at 136.

         At the end of Turhak's presentation, and as Hogstad was preparing her presentation,

 Huether—^who according to Danielson was seated on the right side (facing the Council) in the

  middle near the center aisle—exited the meeting room by walking down the center aisle, behind

 the audience,and through the public exit with at least some ofthe administration staffwho attended
 the meeting for the presentation. Doc. 91 at 1 37; Doc. 119 at 1 37. Danielson was seated in the
  back row, on the left side of the room facing the City Council, three seats in from the side of the
  aisle closest to the public exit door. Doc. 91 at 1 38; Doc. 119 at 138. The chair to Danielson's


  had told Danielson that he had been "keeping track" of what had "been going on" with Danielson's
  case. Doc. 93-2 at 25.

                                                  18
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 19 of 38 PageID #: 2626




immediate left was empty and Ehrisman was seated in the end seat. Doc.
                                                                    |  91 at 39; Doc. 119 at

f 39. Elofson was seated to Danielson's right.^° Doc.91 at ^ 40; Doc. 119 at 140.
        Danielson testified that as Huether was walking behind him to leave the meeting room,

Huether struck Danielson in the back of the head with his elbow and then kicked the chair

Ehrisman was sitting in. Doc. 91 at Tf 43; Doc. 119 at 143. Danielson did hot see Huether strike
him, but when he turned to the left, he saw "Huether pulling his elbow back into his side." Doc.
91 at T| 44; Doc. 119 at 144. Huether did not say anything and continued out ofthe room without
stopping. Doc. 91 at 145; Doc. 119 at H 45. Danielson said nothing during the remainder of the
meeting to either Elofson or Ehrisman about being hit.^^ Doc. 91 at 146; Doc. 119 at 46.
        Near the end of Hogstad's presentation on the Election Review Committee, Danielson,
who was the chairman of the Committee, was asked a question by Councilor Christine Erickson.,

Doc. 91 at t 68; Doc. 119 at ^ 68. Danielson walked up to the podium, answered her questions,
and made no comments about the assault he claims happened earlier in the meeting. Doc. 91 at T|

69; Doc. 119 at 69; Doc. 103 at 5. From this Court's viewing of the video of the meeting,
 Danielson answered questions clearly and coherently.

        Danielson claims that Huether's assault broke his tooth and caused a flair up of his TMJ.

 Doc. 91 at If 48; Doc. 119 at t 48; Doc. 118 at Xi 13, 15. He testified that he had to get a gold
 crown on the broken tooth, do prescribed exercises to get his jaw back in alignment,,and take


 ^"Ehrisman testified that he, Danielson, and Elofson were seated in relatively the same
 configuration, but closer to the center aisle. Doc.91 atf 41;Doc. 119 at 141. Elofson's testimoiiy
 about where she, Danielson, and Ehrisman were sitting was relatively consistent with Danielson's
 testimony. Doc. 91 at ^ 42; Doc. 119 at ^f 42.,                         ^ ^                        ,
 ^^Danielson claims that"Meeting decorum rules and good manners prohibit raucous behavior" and
 that he could have been expelled from the meeting "if he had discussed the assault." Doc. 119 at
 146.
 ^^Danielson's TMJ condition predates his encounter with Huether. Doc. 118 at T| 8; Doc. 93-2 at
 19.

                                                   19
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 20 of 38 PageID #: 2627




 ibuprofen to treat his pain and the swelling in his jaw. Doc.93-2atl8-19;Doc.ll8at^|14-15.
 Danielson later referred to the broken tooth as his "gold tooth award." Doc. 91 at Tf 48; Doc. 119

 at 48; Doc. 93-4 at 10. When asked at his deposition whether he suffered any emotional distress

 related to the April 14, 2015 assault, Danielson said no. Doc. 91 at 50; Doc. 119 at 50.

        Danielson testified that he spoke with Ehrisman, Elofson, Thresa Stehly, and City Council

 members Greg Jamison and Kenny Anderson Jr. at various times after the assault occurred. Doc.

 91 at I 70; Doc. 119 at 70; Doc. 93-2 at 15-17. Danielson called Jamison on April 15, 2015,

 said that Huether assaulted him when leaving the informational meeting the day before, and asked

 Jamison to "have all the videos saved." Doe. 72-1 at 15; Doe. 93-5 at 13. Danielson testified that

 he spoke to Anderson about the assault and asked him to save any video from the Carnegie Town

 Hall Council Chamber for April 14, 2015. Doc. 91atT|71;Doc. 119atTf71. Anderson averred

 that he had no recollection of Danielson speaking with him about video or security footage from

 the meeting.^^ Doc. 96 at ^4;Doc. 91 at Tf 73; Doc. 119 at 73.

         On April 20, 2015, Danielson sent an email to the City Council members thanking them

 for the opportunity to participate in the Election Review Committee and arguing that holding the

 upcoming City Council meeting would violate the City's Charter. Doc. 119-1 at 102. He included

 a paragraph near the end of the email explaining that a "city administration audience member

 rudely and childishly hanged the hack of my head" as that individual left the April 14, 2015

  meeting. Doc. 119-1 at 103. Danielson wrote that after the meeting, another audience member

 informed him that this "same individual had kicked their chair." Doc. 119-1 at 103.




  ^^Danielson alleged in his complaint that Huether struck Anderson in the back ofthe head during
  a different City meeting. Doc. 1 at Tf 76. Anderson averred that Huether did not strike him during
  that meeting and has never assaulted or attempted to assault him. Doc; 96 at Tf 6.
            "                                    20
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 21 of 38 PageID #: 2628




       On or about April 22, 2015, Danielson called the Mirmehaha County State's Attorney to
report that Huether had assaulted him at the meeting. Doc. 119 at/f 78; Doc. 66-1 at 9; Doc. 119-
1 at 113-14. Danielson believed that the Sioux Falls Police Department would have a confliet of
interest, so the State's Attorney referred him to the DCI. Doe. 119 at ^ 78; Doc. 66-1 at 9. DCI
Agent Jim Severson was assigned to the case. Doc. 91 at Tf 79; Doc. 119 at 179. He interviewed
Huether, Danielson, Hogstad, Klemme, Brett Mathison, Quanbeck Etten, and Schaeffer, but did
not interview Ehrisman or Elofson. Doc. 9l at 1 80; Doc. 119 at t 80; Doc. 66-1; Doc. 119-1 at
116, 118. Agent Severson closed the investigation after concluding that it was "apparent there is
no evidence that a crime was committed."^'' Doc. 66-1 at 1; Doc. 91 at ^ 80; Doc.|
                                                                                 119 at 80.
Danielson did not seek a civil protective order against Huether. Doc.91 at Tf 81; Doc. 119 at t 80;
Doc. 93-2 at 26. During the public-input portion of the City Council meetings, Danielson
 mentioned the alleged assault at least four times but did not specifically name Huether as the person
 who assaulted him.i5 Doc. 91 at TlH 81-82; Doc 119 at Tft 81-82. Danielson did not file an ethics
 complaint against Huether for the alleged assault,testifying that he considered the assault"beyond
 an ethics issue." Doc. 91 at H 83; Doc. 119 at t 83. In his response to Huether's Statement of
 Undisputed Material Facts, Danielson argues that the Ethics Board was not an appropriate body to
 consider the assault. Doe. 119 at I 83.

                  C. Encounters after City Council meetings



 i^Danielson contends that jurors eould consider Severson's statement "to be a victory lap
 celebrating compliance with his bosses[sic]instructions to ensure that all the videos were spoliated
 and that any evidence which had existed no longer existed." Doc. 119 at1 80. Danielson has not
  produced any evidence that Severson's "boss" told him to destroy evidence or allow evidence to
  be destroyed.                                                       .    ,    i       ^            „
 ^^Danielson claims that he mentioned the assault by Huether five times but does not cite anything
  that supports this claim. Doc. 119 at tH 81-82- He also asserts that he did not mention Huether
  specilically because "the rules ofthe City Council... did not allow direct accusations to be made
  during public inputs." Doc. 119 at ^ 81.         '
                                                   21
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 22 of 38 PageID #: 2629




        Danielson alleges that Huether attempted to intimidate and provoke him outside Carnegie

 Town Hall after City Council meetings occurring on November 10, 2015, January 19, 2016, July

 19,2016,and December 5,2017. Doc. 1 at         80-84. Danielson attended the November 10,2015

 City Council meeting with either bis disabled sister or Kermit Staggers. Doc. 91 at ][ 92; 119 at ^

 92. He parked bis car "[rjigbt at the comer" on the south side of Tenth Street in front of Carnegie

 Town Hall. Doc. 91 at 91; Doc. 119 at 91; Doc. 93-2 at 21. Danielson submitted an exhibit

 showing that the Camegie Town Hall's main door faces north towards Tenth Street, that

 Danielson's parking spot was on the comer to the west of the main door, and that there is a City

 parking lot to the east of the main door. Doc. 120-1 at 1. During the public input portion of the

 meeting, Danielson spoke about problems with SIRE/City Link (City broadcasting equipment),

 the possibility of placing videos of City Council Meetings on his YouTube channel, missing

 corrected North Phillips Land Sale documents, and a missing statue base and statue. Doc.
                                                                                       |  91 at

 86; Doc. 119 at I 86. Huether thanked Danielson for his comments. Doc. 91 at ^.86; Doc. 119 at

 186.    .

         Danielson testified that when he left the meeting, Huether was standing on the sidewalk

 near the "rear driver's side comer of my vehicle, the way I would have gone around the vehicle

 with the disabled person to get them into the vehicle." Doc.91 at193;Doc. 119 at 193. Danielson

 walked around the front of his car, helped his passenger get in, and left. Doc. 91 at 194;Doc. 119

 at 1 94. Neither Huether nor Danielson said anything to one another and there was no physical

 contact between the two. Doc. 91 at H 95—96; Doc. 119 at H 95—96. Danielson testified that he

 thought Huether was upset based on his body language, although he could not describe it, saying,

 "Having watched him, I know it when I see it." Doc. 91 at 1 96; Doc. 119 at ^ 96. Huether did

  not make any gestures or faces at Danielson but was "just looking" at him. Doc. 91 at Tf 97; Doc.


                                                 22
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 23 of 38 PageID #: 2630




 119 at^ 97. Danielson admitted that there were other people leaving the meeting at the same time,
 although he did not say how many people there were or that they were near his vehicle. Doc. 91
 at 198; Doc. 119 at Tf 98. He testified that as he drove away, he saw Huether walking east toward
 the City parking lot where Huether usually parked. Doc. 93-2 at 22; Doc. 120-1 at 13. Danielson
 believes that Huether -was trying to provoke him into doing something that would justify a criminal
 prosecution or law enforcement officers in shooting him; he believes that law enforcement officers
 in Sioux Falls are able to "kill or assault anyone at the slightest provocation with no effective

 consequences." Doc.91 at 199;Doc. 119 at 199. He was concerned on November 10,2015,that
 law enforcement could be waiting in the dark for provocation that would allow them to use deadly

 force against him. Doc. 91 at T| 99; Doc. 119 at Tf 99. However, Danielson did not see any law
 enforcement officers waiting for him on any ofthe occasions he claims Huether was standing by

 his car. Doc. 91 at ^ 99; Doc. 119 at ^ 99.                                             (

         The encounters on January 19 and July 19 were similar. Doc. 91 at 100; Doc.
                               i
                                                                                   | 119 at

 100; Doc. 93-2 at 23-24. Danielson attended the January 19,2016 meeting with Kermit Staggers.

 Doc. 91 at T| 101; Doc. 119 at t 101. He parked his car on South Dakota Avenue, facing north,
 near the comer of South Dakota Avenue and Tenth Street. Doc. 91 at         101; Doc. 119 at 1101;

 Doc. 120-1 at .11-13. During the public-input portion of the meeting, Danielson spoke about

 Ainerican government and democracy, the customer-use charge for car rentals, and a perceived
 executive-session infraction. Doc.91 at^ 87; Doc. 119 at^ 87;Doc. 120-1 at 12. When Danielson

 left the meeting, Huether was standing on the sidewalk near the rear of Danielson's car on the
  passenger side. Doc. 91 at 101; Doc. 119 at ^ 101. Danielson thought Huether seemed agitated.
  Doc. 91 at Tf 101; Doc. 119 at 101. No one said or did anything, and there was no physical
  contact. Doc. 91 at ^ 101; Doc. 119 at f 101. Danielson testified that the same thing happened


                                                  23
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 24 of 38 PageID #: 2631




 after the July 19, 2016 meeting. Doc. 91 at ^ 102; Doc. 119 at ^ 102; Doc. 93-2 at 24. At that
 meeting, Danielson spoke ahout code enforcement, citizen interest in city government, a
 newspaper story ahout the South Dakota Puhlic Assurance Alliance, how Rapid City was opening
 its records to the public, the proposed City Administration Building, and how a member of the
 administration had assaulted him on April 14, 2015. Doc. 91 at^ 88; Doc. 119 at 88; Doc. 120-

 1 at 37. Danielson testified that Huether was standing by his car when he left the meeting but that

 Huether did not do or say anything. Doc.91 at ]| 102; Doc. 119 at 1102; Doc. 93-2 at 24.

        For the December 5,2017 City Council meeting,Danielson parked his car on South Dakota

 Avenue near the crosswalk parallel to Tenth Street. Doc. 120-1 at 48-49. At the meeting,

 Danielson spoke about being "shouted down" by the City Council and members ignoring speakers
 during the public input portion of the meetings. Doc. 91 at ^ 89; Doc. 119 at ][ 89; Doc. 120-1 at
 49. He also spoke in opposition to an ordinance authorizing a parking ramp and hotel in downtown

 Sioux Falls while holding a clipboard that said,"Why we Lie." Doc. 120-1 at f 13;'^Doc. 93 at

 4. Danielson testified that he saw Huether standing by his car as he was leaving the building, so
                                                                   i

 he asked one of the City's security officers to accompany him to his car. Doc. 91 at 1103; Doc.

 119 at ^ 103. As Danielson and the security guard walked outside, Huether left and walked into

 the south parkingTot. Doc. 91 at.^ 104; Doc. 119 at 1104. Huether denies that he ever waited by

 Danielson's car on the street after a puhlic meeting. Doc. 91 at f 105; Doc. 119.at 1105.

 III.    Standard of Review

         Under Rule 56(a)ofthe Federal Rules of Civil Procedure,summary judgment is proper "if

 the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law." Fed. R. Civ. P. 56(a). Rule 56(a) places the burden initially on
 the moving party to establish the absence of a genuine issue of material fact and entitlement to


                                                 24
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 25 of 38 PageID #: 2632




judgment as a matter oflaw. Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett,477 U.S. 317,

322-23 (1986). Once the moving party has met that burden,the nonmoving party must establish

that a material fact is genuinely disputed either by "citing to particular parts of materials in the

record" or by "showing that the materials cited do not establish the absence . . . of a genuine

dispute." Fed. R. Civ. P. 56(c)(1)(A),(B); Gacek v. Owens & Minor Distrib.. Inc.,666 F.3d 1142,
1145-46 (8th Cir. 2012); see also Moslev v. Citv of Northwoods. 415 F.3d 908, 910 (8th Cir.

2005)(stating that a nonmovant may not merely rely on allegations or denials). A party opposing

a properly supported motion for summary judgment "may not merely point to imsupported self-
serving allegations, but must substantiate his allegations with sufficient probative evidence that
would permit a finding in his favor, without resort to speculation, conjecture, or fantasy." Reed v.
Citv of St. Charles. 561 F.3d 788, 790-91 (8th Cir. 2009)(cleaned up and citations omitted). In

ruling on a motion for summary judgment, the facts and inferences fairly drawn from those facts
are "viewed in the light most favorable to the,party opposing the motion." Matsushita Elec. Indus.-

Co. V. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986)(quoting United States v. Diebold. Inc..

369 U.S. 654,655 (1962)(per curiam)).

IV.     Analysis

        A. First Amendment retaliation

        The First Amendment generally bars government, officials from retaliating against an

 individual for exercising his right to free speech. Hartman v. Moore. 547 U.S. 250, 256 (2006).

 To state a First Amendment retaliation claim, Danielson must show:(1)that he engaged in activity

 protected by the First Amendment;(2) that Huether took adverse action against him that would
 chill a person of ordinary firmness ifrom continuing the activity; and (3) that the adverse action
 was motivated at least in part by Danielson's protected activity. Bennie v. Munn, 822 F.3d 392,


                                                 25
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 26 of 38 PageID #: 2633




397(8th Cirr2016); Greenmanv. lessen. 787 F.3d 882, 891 (8th Cir. 2015);^Mt. Healthy City
Sch. Dist. Bd. ofEduc. v. Doyle,429 U.S. 274,287(1977).

               i.     April 14,2015 incident

       Huether argues that no reasonablejury could find that he assaulted Danielson and that there
is no evidence to connect the alleged assault to Danielson's protected activity. This first argument
deserves discussion while the second argument merits summary judgment.

                       a. There is little evidence that Huether assaulted Danielson.

       The evidence and arguments Huether offered in .support of his motion for summary
judgment show that Danielson would have a very difficult time proving his case to a jury. First,
the affidavits Huether offered from people at the ApriH4, 2015 meeting indicate that no assault
occurred. Hitterdal, whom Danielson testified was immediately behind Huether when the assault
happened, averred that she does not recall seeing Huether strike Danielson or kick Ehrisman's
chair and that she would have remembered either of these incidents if they had occurred. Doc.
 102 at 16. Karsky,the City Council Chair at the April 14,2015 meeting, averred that he watched
 Huether and the other department heads exit the room, that he does not recall seeing Huether hit
 or strike Danielson, and that it would have been "obvious" from his perspective in the room if an
 assault had occurred. Doc. 98 at f 5. In fact, Karsky remembered Danielson smiling at Huether
 as he exited, which he thought was odd "because Danielson was usually very confrontational and
 angry about most proposals by the City." Doc. 98 at Tf 4. Quanheck Etten averred that she exited
 the meeting by walking behind the audience,that she did not recall seeing Huether strike Danielson
 or kick Ehrisman's chair, and that she "would have seen it" if something had happened.^® Doc.



 ^^Although Turbak, Hogstad, and Anderson also averred that they did not recall seeing Huether
 strike Danielson, Doc. 97 at H 7, Doc. 99 at t 4, Doc. 96 at ^ 4, their affidavits are unclear on
                                                  26
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 27 of 38 PageID #: 2634




100 at ^ 6. Second,the handwritten records from Danielson's dentist, while somewhat difficult to
read, suggest that the crown Danielson claims he needed because of the assault had been
recommended several years earlier to fix a crack that existed then. Doc. 91 at 61-65; Doc. 93-
3 at 5-^7. Third, Danielson has not produced testimony from anyone who actually saw Huether
assault him. And fourth,Danielson did not mention the assault when he subsequently spoke during
the April 14, 2015 meeting.

        At the same time, Danielson has produced some evidence that Huether assaulted him.
Again, Danielson testified that as Huether was walking behind him to leave the meeting room,he
struck him in the back of the head with his elbow and then kicked the chair Ehrisman was sitting
in. Doc. 91 at 43; Doc. 119 at ^ 43. Danielson did not see Huether strike him, but when he
 turned to the left, he saw "Huether pulling his elbow back into his side." Doc. 91 at If 44; Doc.
 119 at T[ 44. Ehrisman's testimony corroborates part ofDanielson's testimony. Ehrisman believed
 that Huether kicked his chair as Huether exited the meeting behind him. Doc. 93-4 at 5-6,
 Ehrisman did not see Huether kick his chair, but testified that he turned to his left after his chair
 moved and saw Huether walking by. Doc. 93-4 at 5-7. Ehrisman also testified that although he
 did not see Huether strike Danielson because he was facing forward, Danielson acted "strange"
 and seemed "a little disoriented" after Huether walked by.^"^ Doc. 93-4 at 6.
          Whether Danielson has presented enough evidence to support a jury finding in his favor
 is a close question. It is true, of course, that courts ruling on a summary judgment motion must



  whether they were watching Huether exit the room or would have been in a position to see the
  alleged assault.                                                        ,, .          jr   • ju
  ^^Ehrisman's testimony on how Danielson looked after Huether walked by is sort of a mixed bag.
  He testified that he "didn't think nothing of Danielson seeming disoriented because he thought
  Danielson "was thinking about something" but then went on to say that this seemed weird and that
  Danielson was acting strange. Doc. 93-4 at 6.
                                                   27
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 28 of 38 PageID #: 2635




 view the evidence in the nonmoving party's favor and may not weigh the evidence or make

 credibility determinations. Anderson v. Lihertv Lobbv.Inc., 477 U.S. 242,255(1986); Leonetti's
 Frozen Foods. Inc. v. Rew Mkte.. Inc., 887 F.3d 438,442(8th Cir. 2018). In rare circumstances,

 however, a plaintiffs sworn testimony will not suffice to create a genuine dispute of material fact.
 In Reed, for instance, the Eighth Circuit affirmed a grant of summary judgment where the
                                            i



 plaintiffs "contradictory testimony" was the only evidence supporting his claim ofexcessive force
 and the defendants provided "overwhelming evidence" refuting this testimony. 561 F.3d at 791-
                                                             V




 92 (citation omitted). The Second Circuit reached a similar decision in Jeffrevs v. Citv of New
 York.426 F.3d 549(2d Cir. 2005),concluding that the district court could disregard the plaintiffs

 testimony claiming excessive force because it was "so replete with inconsistencies and
 improbabilities that no reasonable juror would undertake the suspension of disbelief necessary to

 credit" it. Id at 555 (cleaned up and citation omitted).

         Fluether contends that this is one of the rare cases where the plaintiffs testimony can he

 disregarded. Danielson's case bears similarity to Reed and Jeffrevs in that his claim rests largely
 on his own testimony and most of the evidence in the record suggests that this testimony is not

 credible. Unlike the plaintiffs in Reed and Jeffrevs. however, Danielson's testimony does not

 contradict anything he said previously. Indeed, Danielson's testimony about the alleged assault is

 consistent with what he told the DGI agent back in April 2015 and with what he has maintained

 throughout the pendency of this case.^^ Doc. 66-1 at II. If there ever was any contact between


  ^^Danielson has been inconsistent about how he leamed of Huether allegedly kicking Ehrisman's
  chair, however. In his April 20,2015 email to the City Council,Danielson wrote that an "audience
  member" told him that the "same individual" who "banged" the back of Danielson's head had
  kicked this individual's chair. Doc. 119-1 at 103. And according to the DCI report, Damelson
  said that Ehrisman had told him about Huether kicking his chair after the meeting. Doc. 66-1 at
  II. During his deposition, however, Danielson testified that he actually saw Huether kick
  Ehrisman's chair. Doc. 93-2 at 12—13.

                                                ,   28
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 29 of 38 PageID #: 2636




Huether and Danielson's head, it clearly was not of the severity Danielson claims given how,for
instance, Danielson's dental records belie his claim that Huether caused him to need a dental
crown. Nevertheless, and ultimately, this Court need not decide whether a reasonable juror could
believe Danielson's testimony because even if some physical contact occurred, Danielson has
failed to show a material question of fact on the last element of the First Amendment retaliation
test.


                         b. No reasonable jury could find a causal couuectiou between the
                             assault and Danielson's protected activity.
1                                                                                                   I




          This last element requires Danielson to show that the assault was motivated at least in part
by his protected activity. Whether a causal connection exists is "generally a jury, question, but it
can provide a basis from summary judgment when the question is so free from doubt as to justify
taking it from the jury." Revels v. Vincenz. 382 F.3d 870, 876 (8th Cir. 2004)(cleaned up and
    citation omitted). A plaintiff may demonstrate a causal connection through circumstantial
    evidence, such as unusually suggestive timing for the adverse action. Tylerv.Univ. of Ark. Bd.
    of Trs.. 628 F.3d 980,986(8th Cir. 2011).

           As this Court explained when ruling on Huether's motion to dismiss, Danielson s
    complaint did not specify what constitutional activity motivated Huether to assault him. Danielson
    V. Huether. 355 F. Supp. 3d 849, 861 (D.S.D. 2018). However,Danielson did allege that he filed
    an ethics complaint against Huether in ^arch 2014 and that this made Huether angry. Id, He also
    alleged, albeit without providing specific dates, that he worked during Huether's tenure as mayor
    to "publicize" the benefits Huether's family was receiving from Huether's official actions. Id,
    This Court relied on these allegations to hold that Danielson's complaint raised a plausible
    inference that Huether assaulted him in retaliation for Danielson filing the ethics complaint and
    otherwise criticizing him.


                                                    29
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 30 of 38 PageID #: 2637




        But these allegations are not enough now that Huether has moved for summary judgment.
 Reed. 561 F.3d at 790-91. Huether argued that there was no evidence of a causal connection

 between any particular protected activity by Danielson and the alleged assault. Doc. 92 at 17-21.
 He offered evidence establishing that Danielson did not speak at the public-input portion of the

 City Council meetings in January, February, or March of2015, or during the public-input portion
 ofthe April 7 and April 14,2015 meetings. Doc.91 at 113;Doc. 119 at 113.^^ Huether also cited
 to Daruelson's testimony during his deposition that he did not do anything during the April 14,

 2015 meeting that would have given Huether cause to be upset with him.^° Doc. 91 at ^ 47; Doc.
 119 at ^ 47. Once Huether moved for summary judgment, it became Danielson's burden to show
 that he could prove causation at trial. See Celotex,477 U.S. at 323("The moving party is 'entitled
 to a judgment as a matter of law' because the nonmoving party has failed to make a sufficient
 showing on an essential element of her case with respect to which she has the burden of proof.");

 Garden v. Cent. Neb. Hons. Corp. 719 F.3d 899,906(8th Cir. 2013)(granting summary judgment

 against nonmoving party where nonmoving party failed to offer any evidence on issues it would

 be required to prove at trial).

         Danielson has not met this burden. Danielson's brief opposing summary judgment did not

 specify what protected activity allegedly motivated Huether to assault him,thus leaving this Coiuf



 ^^Danielson disputes this fact but does not cite to anything in the record to show that he spoke
 during the public input portion ofthese meetings. Doc. 119 at ^ 13. He also claims that he spoke
 at "multiple" other meetings but does not cite any evidence in support. Doc. 119at|13.
 ^"Danielson disputes this "fact," but that is how he testified. Doc. 119 at 47. He also claims that
  he had "other interactions" with Huether shortly before the April 14, 2015 meeting but does not
  cite to the record to support this claim. Doc. 119 at ^ 47. As explained above, this Court's local
  rules require a party|opposing a statement of material fact to make "appropriate" citations to the
  record. Moreover, a district court ruling on a summary judgment motion "is not required to
  speculate on which portion of the record the nonmoving party relies, nor is it obligated to wade
  through and search the entire record for some specific facts that might support the nonmoving
  party's claim." Barge v. Anheuser-Busch.Inc..87 F.3d 256,260(8th Cir. 1996)(citation omitted).
                                                 30
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 31 of 38 PageID #: 2638




 to guess what that activity might be. Doc. 118   Danielson did file three ethics complaints against
 Huether in March 2014, but this was over a year before Huether allegedly assaulted him. This gap

 between protected activity and the adverse action is too long for Danielson to rely on temporal
 proximity to show a causal connection. Tvler. 628 F.3dat986 (explaining that the inference of
 retaliation "vanishes altogether when the time gap between the protected activity" and adverse

 action is measured in months); Kilpatrick v. King.499 F.3d 759, 768 (8th Cir. 2007)(finding that
 timing "weighs against an inference of retaliatory intent" where adverse action occurred nine
 months after protected activity). Nor can Danielson use the videos he allegedly posted to show
 causation. Danielson asserts in paragraphs 1-6 of his Partial Statement of Undisputed Material

 Facts that he posted videos criticizing Huether's decisions as mayor to his YouTube channel or

 website in the six months preceding the alleged assault. Doc. 118 at        1-6. However, these

 videos caimot serve as a basis for inferring retaliatory motive because Danielson has not cited any

 evidence that Huether saw or even knew ofthe videos. Wilson v. Northcutt. 441 F.3d 586, 592-

 93(8th Cir. 2006)(holding that the plaintiffs lawsuit could not support an inference ofretaliatory
 intent because the plaintiff had not offered any evidence that the-defendant knew ofthe lawsuit).

          Danielson argues that a jury could infer that Huether had a retaliatory motive because

 Huether offered no explanation for why he assaulted Danielson, whom Huether knew only as a

 citizen of Sioux Falls. Doc. 118 at   32-34; This argument does not make up for the lengthy gap

 between the ethics complaints and the alleged assault and the lack of any evidence connecting the

 two. Put simply, no reasonable jury could find that Danielson's ethics complaints (promptly



 ^^Danielson's brief opposing summary judgment failed to respond at all to Huether's argument
  that there was no evidence of causation. Doc. 118 at 1-6. However, he attached a "Partial
  Statement of Undisputed Material Facts" to his brief and makes some arguments about causation
  in that document. Doc. 118 at     32-35.

                                                  31
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 32 of 38 PageID #: 2639




dismissed as frivolous) were the reason Huether decided to assault Danielson during a public
meeting more than a year later. Indeed, it beggars belief that Huether would lie in wait for over a
year and then choose to exact his revenge by assaulting Danielson in the midst ofa public meeting.
Danielson's speculation that Huether assaulted him because ofthe ethics complaint is not enough
for his claim to survive summary judgment. Wilson, 441 F.3d at 592-93 (holding that plaintiffs
mere beliefthat the defendant acted from a retaliatory motive was insufficient to survive summary

judgment). Huether is entitled to summary judgment on the claim that he assaulted Danielson
during the April 14, 2015 meeting in retaliation for Danielson exercising his First Amendment
rights.

                 ii.    The encounters after the City Council Meetings would not chill a
                        person of ordinary firmness and do not amount to deprivation of a
                        clearly estahlished right.

          Huether argues that the claims based On his allegedly standing by Danielson's car fail the
 second element of the retaliation test because this conduct would not deter a person of ordinary

 firmness from speaking. He also argues that qualified immunity applies because Danielson caimot
 show that he was deprived of a clearly established right. This Court agrees with both arguments.
          The second element of the retaliation test is objective, asking how a person of ordinary

 firmness would have responded to the adverse action. Garcia v. Citv of Trenton, 348 F.3d 726,
 729 (8th Cir. 2003). This element "is designed to weed out trivial matters from substantial
 violations of the First Amendment." Gonzalez v. Bendt, 971 F.3d 742, 745 (8th Cir. 2020).
 Summary judgment is appropriate-when the alleged retaliatory harassment is so minor that
 allowing the claim to proceed would "trivialize the First Amendment." Naucke v. City of Park
 Hi11s. 284 F.3d 923,928 (8th Cir. 2002)(citation omitted).




                                                  32
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 33 of 38 PageID #: 2640




        In Carroll V. Pfeffer. 262 F.3d 847(8th Cir. 2001),for instance, the Eighth Circuit held that

 a police officer's "unprofessional and inappropriate" eonduct would not chill a person of ordinary
 firmness when, over a course of three years, the officer attempted to open the plaintiffs car door
 while she was stopped at an intersection, biunped into her in a store, shouted and shook his fist at

 her while she passed out petitions, and drove by her twice while she was in a phonebooth to glare
 at and taunt her. Id at 849, 850. Similarly, the Eighth Circuit in Naucke held that the

 embarrassment, humiliation, and emotional distress the plaintiff suffered from being harassed by

 city officials would not deter a person of ordinary fimmess. 284 F.3d at 928. The Eighth Cireuit
        j




 in Naucke upheld summary judgment for the city officials even though they had retaliated against
 the plaintiff by eonducting a public audit of the fire department ladies' auxiliary while she was
 president, publicly scolded her during city council meetings, engaged in public name ealling,
 posted a picture of her home with a disparaging comment,and circulated a letter suggesting that a
 eity administrator had fathered one ofher children. Id. at 927-28.

         Huether's conduct is not severe enough to deter a person of ordinary firmness and indeed

 is less severe than the conduct ofthe defendants in Carroll and Naucke. Huether simply stood by

 Danielson's car on a public sidewalk after four City Council meetings. He did not speak to
 Danielson, make any gesture towards him,or touch him. These eneounters were brief,lasting only

 as long as it took Danielson and his passenger to enter the car and drive away. They were also
 infrequent, occurring over a period of more than two years. Moreover, Danielson continued to
  speak at City Council meetings after the encounters. Doc.
                                                         |  91 at 12; Doc.|
                                                                          119 at 12, which
  suggests that Huether's conduct would not have deterred a person of ordinary fimmess,^
  Gonzalez,971 F.3d at 745 (considering the plaintiffs actions in response to the alleged retaliation




                                                  33
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 34 of 38 PageID #: 2641




 "as evidence of what a person of ordinary firmness would have done"); Naucke, 284 F.3d at 928
 (considering that the plaintiff"continued to speak out" after the adverse action).
         Danielson argues that Huether's conduct satisfies the ordinary firmness test because he had

 a "reasonable concern" that Huether had arranged for law enforcement to wait outside Carnegie

 Town Hall and either arrest Danielson on false charges or fatally injure him. Doc. 118 at 5.

 However, Danielson did not produce any evidence that this "concern" was anything other than
 contrived.


         A better argument would he that the encounters after the City Council meetings were

 intimidating because Huether allegedly had already assaulted Danielson back in April 2015. But

 Danielson did not make this argument, and it would not be successftil even if he had. After all,

 the alleged assault occurred over six months before Huether began standing by Danielson's car
 and is simply not enough to transform Huether's otherwise benign conduct into something that
 would deter a person of ordinary firmness.

         Moreover, Huether is entitled to qualified immunity because even if he did violate

 Danielson's rights, this right was not clearly established. Reichle v. Howards, 566 U.S. 658,664

 (2012). A right is "clearly established" if the law was sufficiently clear that every reasonable city
  official would understand that his conduct violated that right. District of Columbia v. Wesby, 138

  S. Ct. 577, 589-90(2018). Although a plaintiff need not cite a "case directly on point" to show
  that a right is clearly established, "controlling authority" or "a robust consensus of cases of
  persuasive authority" must put the "constitutional question beyond debate." Ashcroft v. al-Kidd.
  563 U.S. 731, 741-42 (2011)(citation and internal marks omitted). Courts deciding whether a

  constitutional right is clearly established must avoid defining the right at "a high level of

  generality." Kisela v. Hughes. 138 S. Ct. 1148, 1152 (2018)(per curiam)(citation and internal


                                                  34
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 35 of 38 PageID #: 2642




marks omitted). Instead, the "dispositive question is whether the violative nature of particular
conduct is clearly established." Mullenix v. Luna,136 S. Ct. 305,308(2015)(per curiam)(citation
 and internal marks omitted). Danielson has not cited, and this Court has not found, any case
 making it clear that a city official who stands near a citizen's car in a public place without saying
 or doing anything violates the First Amendment, even if that official assaulted the citizen six
 months previously. And cases like Carroll and Naucke suggest that any such right is not clearly
 established. The retaliatory conduct in those cases—which did not inflict a constitutional injury—
 was more severe than Huether standing by Danielson's car. Although the alleged assault adds a
 wrinkle that wasn't present in Carroll or Naucke,these cases still undercut any claim that Huether
 violated a clearly established right.

         B. Danielson's state-law claims fail.^^

         Danielson alleged state-law claims against Hukher for assault, stalking, intentional
 infliction of emotional distress, and invasion of privacy. Doc. 1 at        33-34, 85-86. Huether

 moved for summary judgment on all these claims, and Danielson did not make any arguments in
 response. Nevertheless, this Court briefly explains why Huether is entitled tp summary judgment
 on Danielson's state-law claims.




 ^^The termination of Danielson's federal claims would normally mean that this Court should
  decline to exercise supplemental jurisdiction over his state-law claims. ^ Carnegie-Mellon
  TTn^v V Cnhi11. 484 U.S. 343,350 n.7(1988)("[I]n the usual case in which all federal-law claims
  are eliminated before trial, the balance of factors to be considered imder the pendent jurisdiction
  doctrine—judicial economy, convenience, fairness, and comity—^will point toward declining to
  exercise jurisdiction over the remaining state-law claims."). However, this case has already
  progressed so far that retaining supplemental jurisdiction over Danielson's state-law claims will
  serve the interests ofjudicial economy, convenience,fairness, and comity. See Thomas v. United
  Steel Workers T.ocal United 1938,743 F.3d 1134,1141(8th Cir. 2014)(upholding a district court's
  decision to continue to exercise supplemental jurisdiction "[gjiven the substantial amount of time
  and judicial resources expended in the case"). This Court therefore retains jurisdiction over
  Danielson's state-law claims.

                                                   35
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 36 of 38 PageID #: 2643




              i.             The assault claim is untimely.

       South Dakota law required Danielson to bring his assault claim "within two years" after it

"accrued." SDCL § 15-2-15(1). The statute oflimitations bars Danielson's assault claim because

while Huether allegedly assaulted Danielson on April 14,2015,Danielson waited until nearly three
years later(AprilTS,2018)to file this suit. Doc. 1.

               ii.           No reasonable jury could find in Danielson's l^avor on the stalking
                             claim.


       Danielson alleges a claim for stalking under SDCL § 22-19A-1, which is a criminal statute.

Huether argues that Danielson does not have a private right of action under this statute, but there
is caselawthat at least suggests otherwise. See Stanlev v. Hall, No. CIV 05-5104-KES,2006 WL
3138824, at *16-17(D.S.D. Oct. 31,2006)(denying summary judgment on stalking claim under^
SDCL § 22-19A-1 without addressing whether the statute provides a private right of action).
 Regardless, Danielson does not explain how Huether's conduct meets the elements of § 22-19A-
 1, and no reasonable jury could find that Huether standing on a public sidewalk by Danielson's
 car a few times constitutes stalking. S^ SDCL § 22-19A-1..

                  iii.       Danielson cannot meet the elements of the test for intentional infliction
                             of emotional distress.


        Plaintiffs alleging intentional infliction of emotional distress in South Dakota must show
 four elements:          '

                  1. An act by defendant amounting to extreme and outrageous
   N              conduct;
                  2. Intent (or recklessness) on!the part of the defendant to cause
              .plaintiff severe emotional distress;
                  3. The defendant's conduct was the cause-in-fact of plaintiffs
                  distress; and
                  4. The plaintiff suffered an extreme disabling emotional response to
                  defendant's conduct.




                                                      36
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 37 of 38 PageID #: 2644




Reeves v. Reiman, 523 N.W.2d 78, 83 (S.D..1994)(eitation omitted). South Dakota law sets a

high bar for showing extreme and outrageous conduet. Harris v. Jefferson Partners. L.P.. 653

N.W.2d 496, 500 (S.D. 2002) ("Proof imder this tort must exceed a rigorous benchmark.");

Richardson v. Richardsom 906 N.W.2d 369,377(S.D. 2017)(explaining that the "high threshold"

for intentional infliction of emotional distress "prunes out nonmeritorious suits"). To be

actionable, the defendant's conduct"must be so outrageous in character, and so extreme in degree,

as to go beyond all possible bounds of decency, and be regarded as atrocious, and utterly

intolerable in a civilized eommuhity." Fix v. First State Rank of Roscoe. 807 N.W.2d 612, 618

(S.D. 2011)(citation omitted). Whether a defendant's conduct is extreme and outrageous enough

to permit recovery is initially a question for the trial court. Id.; Richardson v. East River Elee.

Power Coop.. Inc., 531 N.W.2d 23,27(S.D. 1995). Only "[wjhere reasonable men may differ,[is

it] for the jury ... to determine whether, in the particular case, the conduct has been sufficiently

extreme and outrageous to result in liability." Richardson. 531 N.W.2d at 27(citation omitted).

       Danielson bases his claim for intentional infliction ofemotional distress on the four alleged

encounters he had with Huether after the City Council meetings. Doc. 1 at      80-84, 86. Huether

standing by Danielson's car on a public sidewalk, without saying or doing anything, was not "so

extreme in degree, as to go beyond all possible bounds of decency, and be regarded as atrocious,;

and utterly intolerable in a civilized community." Fix, 807 N.W.2d at 618. Moreover, Danielson

has not offered any evidence that Huether's conduct caused him an extreme disabling emotional

response. Huether is entitled to summary judgment on Danielson's claim for intentional infliction

of emotional distress.



    claim for intentional infliction ofemotional distress based on the April 14, 2015 assault would
also fail. Danielson testified diiring his deposition that he did not suffer any emotional distress
related to the alleged assault. Doc. 91 at 150; Doc. 119 at 150.

                                                37
Case 4:18-cv-04039-RAL Document 124 Filed 01/21/21 Page 38 of 38 PageID #: 2645




               iv.     Huetber did not invade Danielson*s privacy.

        Danielson claims that Huether's standing by his car on a public sidewalk after the four City
Council meetings constitutes an invasion of privacy. Doc. 1 at It 80-84,86. Although he did not
briefthis claim, he appears to be proceeding under the intrusion-upon-seclusion theory ofinvasion
of privacy. See Gates v. Black Hills Health Care Svs.. 997 F. Supp. 2d 1024, 1031-32(D.S.D.
2014)(explaining that South Dakota appears to recognize several different theories or forms ofthe

tort of invasion of privacy). To succeed on this claim, Danielson must show that he had an

objectively reasonable expectation ofseclusion or privacy in the matter intruded upon. Id,at 1033.
Damelson has not shown that he had an objectively reasonable expectation of privacy when
leaving a City Council meeting and walking to his car parked on a public street. Summary
judgment is appropriate on Danielson's claim for invasion of privacy.
V.     Conclusion

       For the reasons stated above, it is hereby

       ORDERED that Danielson's Motions to Strike, Docs. 107-116,are denied. It is further

       ORDERED that Huether's Motion for Summary Judgment,Doc. 90,is granted.


       DATED this          day ofJanuary,2021.

                                             BY THE COURT:




                                             CHIEF JUDGE




                                               38
